Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status

The drawings, filed on 9/20/2019, are accepted.

Allowable Subject Matter
	Claims 1-6 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a motor comprising: a rotor rotatable about a central axis; and a stator [30] opposing the rotor in a radial direction; wherein the stator includes: a stator core [31] including an annular core back [31a] and a plurality of teeth [31b] extending in the radial direction from the core back; a plurality of bobbins [33] attachable to the plurality of teeth [31b], respectively, in the radial direction; a coil wire [32] wound around the bobbin, the bobbin includes a cylindrical tube portion [33a] extending in the radial direction and a protruding piece [33b] that protrudes in the radial direction from an upper end of the tube portion [33a] and is fixed to the core back [31a]; and an annular fixing member [35] covering the core back [31a] and the protruding piece [33b] from an upper side; and the fixing member [35] covers a wiring portion [140] and fixes the wiring portion between the fixing member [35] and the core back [31a], the wiring portion [140] is wired so as to straddle an outer side in the radial direction and an inner side in the radial direction on an upper surface side of the annular core back [31a] from the upper surface side.
	The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 

Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834